Title: [May 27th. Wednesday.]
From: Adams, John
To: 


      I must now, in order to explain and justify my own Conduct give an Account of that of my Colleague Dr. Franklin. It is and always has been with great reluctance, that I have felt myself under the Necessity of stating any facts which may diminish the Reputation of this extraordinary Man, but the Truth is more sacred than any Character, and there is no reason that the Character of Mr. Lee and Mr. Izzard not to mention my own, should be sacrificed in unjust tenderness to that of their Ennemy. My quondam Friend Mrs. Warren is pleased to say that “Mr. Adams was not beloved by his Colleague Dr. Franklin.” To this Accusation I shall make no other Answer at present than this, that “Mr. Deane was beloved by his Colleague Dr. Franklin.”
      I found that the Business of our Commission would never be done, unless I did it. My two Colleagues would agree in nothing. The Life of Dr. Franklin was a Scene of continual discipation. I could never obtain the favour of his Company in a Morning before Breakfast which would have been the most convenient time to read over the Letters and papers, deliberate on their contents, and decide upon the Substance of the Answers. It was late when he breakfasted, and as soon as Breakfast was over, a crowd of Carriges came to his Levee or if you like the term better to his Lodgings, with all Sorts of People; some Phylosophers, Accademicians and Economists; some of his small tribe of humble friends in the litterary Way whom he employed to translate some of his ancient Compositions, such as his Bonhomme Richard and for what I know his Polly Baker &c; but by far the greater part were Women and Children, come to have the honour to see the great Franklin, and to have the pleasure of telling Stories about his Simplicity, his bald head and scattering strait hairs, among their Acquaintances. These Visitors occupied all the time, commonly, till it was time  to dress to go to Dinner. He was invited to dine abroad every day and never declined unless when We had invited Company to dine with Us. I was always invited with him, till I found it necessary to send Apologies, that I might have some time to study the french Language and do the Business of the mission. Mr. Franklin kept a horn book always in his Pockett in which he minuted all his invitations to dinner, and Mr. Lee said it was the only thing in which he was punctual. It was the Custom in France to dine between one and two O Clock: so that when the time came to dress, it was time for the Voiture to be ready to carry him to dinner. Mr. Lee came daily to my Appartment to attend to Business, but we could rarely obtain the Company of Dr. Franklin for a few minutes, and often when I had drawn the Papers and had them fairly copied for Signature, and Mr. Lee and I had signed them, I was frequently obliged to wait several days, before I could procure the Signature of Dr. Franklin to them. He went according to his Invitation to his Dinner and after that went sometimes to the Play, sometimes to the Philosophers but most commonly to visit those Ladies who were complaisant enough to depart from the custom of France so far as to procure Setts of Tea Geer as it is called and make Tea for him. Some of these Ladies I knew as Madam Hellvetius, Madam Brillon, Madam Chaumont, Madam Le Roy &c. and others whom I never knew and never enquired for. After Tea the Evening was spent, in hearing the Ladies sing and play upon their Piano Fortes and other instruments of Musick, and in various Games as Cards, Chess, Backgammon, &c. &c. Mr. Franklin I believe however never play’d at any Thing but Chess or Checquers. In these Agreable and important Occupations and Amusements, The Afternoon and Evening was spent, and he came home at all hours from Nine to twelve O Clock at night. This Course of Life contributed to his Pleasure and I believe to his health and Longevity. He was now between Seventy and Eighty and I had so much respect and compassion for his Age, that I should have been happy to have done all the Business or rather all the Drudgery, if I could have been favoured with a few moments in a day to receive his Advice concerning the manner in which it ought to be done. But this condescention was not attainable. All that could be had was his Signature, after it was done, and this it is true he very rarely refused though he sometimes delayed.
      From the 26 I remained at home, declining all invitations abroad, arranging the public affairs, and reading french Litterature till continued with entry for 29 May 1778
     